DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 2.	This Office Action is in response to the application filed on 3/4/2020.
Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hu et al (US 20190294247 A1).
Hu is directed to METHODS AND APPARATUS FOR DRIVING A TRANSDUCER.
As per claim 1, Hu discloses an actuator driver circuit (resonance-frequency tracker 300, Fig. 5) comprising: 
a driver (amplifier 306) having at least one output for coupling to at least one input of an actuator; and 
calibration circuitry (controller 305, Fig. 5) configured to: 
detect a phase (a phase detector 504, Fig. 5) of a voltage signal at the at least one output of the driver ([0010-0011]); 
detect a phase (a phase detector 504, Fig. 5) of a current signal at the at least one output of the driver  ([0027, 0032, 0034, 0072]];
determine a phase difference between the phase of the voltage signal and the phase of the current signal; and  adjust a frequency of an oscillating signal for the driver, based at least in part on the phase difference ([0036] The controller 305 may be configured to compare a phase of the voltage signal, (t) with a phase of the estimated back EMF voltage (t), and, based on the comparison, adjust a frequency and/or a phase of an output signal, x(t) output by the controller. The driving signal, V(t) may then be derived from the output signal x(t) of the controller 305, such that a frequency of the driving signal V(t) converges to a resonant frequency of the haptic transducer 201. Also see [0040, 0046, 0060 and 0083] ).

As per claim 2, Hu further discloses that the actuator driver circuit of claim 1, wherein the calibration circuitry comprises a phase detector (e.g., a phase detector 504, Fig. 5) having at least one input electrically coupled to the at least one output of the driver and configured to determine the phase difference between the phase of the voltage signal and the phase of the current signal ([0060] In this example, the PLL 305 comprises a phase detector 504, an amplifier 505 configured to amplify the output of the phase detector, a low pass loop filter 506 and an integrating smoother 507 configured to filter and smooth the output of the amplifier 505. A VCO or DCO 508 may then generate the instantaneous frequency [circumflex over (f)].sub.0(t) based on the filtered and smoothed phase difference).

As per claim 3, Hu further discloses that the actuator driver circuit of claim 2, wherein: the calibration circuitry further comprises a voltage-averaging circuit electrically coupled between the at least one input of the phase detector and the at least one output of the driver and configured to generate an averaged voltage signal indicative of an average of the voltage signal at the at least one output of the driver; and the phase detector is configured to determine the phase difference between the phase of the voltage signal and the phase of the current signal based in part on the averaged voltage signal ([0061] The VCO or DCO 508 may start from a quiescent or center frequency f.sub.C. The PLL 305 may be configured to set an initial value of the quiescent or center frequency to be a predetermined value F.sub.0 associated with a haptic transducer. For example, F.sub.0 may be an average or nominal resonance frequency of the transducer. In some examples, as illustrated in FIG. 4, the quiescent frequency may be set as a constant value. Also see [0060 and 0065]).

[0060] In this example, the PLL 305 comprises a phase detector 504, an amplifier 505 configured to amplify the output of the phase detector, a low pass loop filter 506 and an integrating smoother 507 configured to filter and smooth the output of the amplifier 505. A VCO or DCO 508 may then generate the instantaneous frequency [circumflex over (f)].sub.0(t) based on the filtered and smoothed phase difference. In some examples, the PLL 305 may commence tracking of the resonance frequency with switch 513 in position B. In this position, the PLL compares the estimated back-EMF voltage (t) to the output of the VCO or DCO 508. On initialization of the resonance frequency tracker 500, the output of the VCO or DCO 508 may be equal to an average or nominal resonance frequency of the transducer. After, for example, a single sample period, the switch may be moved to position A to receive the voltage signal (t). also see [0065]).

As per claim 5, Hu further discloses that the actuator driver circuit of claim 2, wherein the calibration circuitry further comprises: a first comparator electrically coupled between the at least one input of the phase detector and the at least one output of the driver and configured to generate a first signal indicative of the phase of the voltage signal; and a second comparator electrically coupled between the at least one input of the phase detector and the at least one output of the driver and configured to generate a second signal indicative of the phase of the current signal ([0036] The controller 305 may be configured to compare a phase of the voltage signal, (t) with a phase of the estimated back EMF voltage (t), and, based on the comparison, adjust a frequency and/or a phase of an output signal, x(t) output by the controller. The driving signal, V(t) may then be derived from the output signal x(t) of the controller 305, such that a frequency of the driving signal V(t) converges to a resonant frequency of the haptic transducer 201. Also see [0010-0012]).

As per claim 6, Hu further discloses that the actuator driver circuit of claim 2, further comprising a voltage-controlled oscillator (VCO) configured to generate an oscillating signal for the driver, wherein the calibration circuitry is configured to adjust a frequency of the oscillating signal, based at least in part on the phase difference ([0041] The PLL 305 may also estimate the frequency [circumflex over (f)].sub.0(t) of the reference signal. The PLL 305 may comprise a voltage-controlled oscillator (VCO), or a digital controlled oscillator (DCO), which may be configured as a sinusoidal signal generator. The VCO or DCO may commence oscillation at around a quiescent frequency f.sub.C. The instantaneous phase and frequency of the output signal x(t) may then be adapted according to a filtered and/or smoothed phase difference between the input reference signal (t) and the voltage signal (t). For example, if the phase of the voltage signal (t) is leading the reference signal (t), then the phase increment of the output signal x(t) may be decreased to make the terminal voltage oscillate slower. Furthermore, if the phase of the voltage signal (t) is lagging the estimated back-EMF, then the phase increment of the output signal x(t) may be increased so that the voltage signal (t) oscillates faster).

As per claim 7, Hu further discloses that the actuator driver circuit of claim 6, wherein: the calibration circuitry further comprises an integrator circuit electrically coupled between an output of the phase detector and an input of the VCO and configured to generate a control signal indicative of an integral of the phase difference ([0041] The PLL 305 may also estimate the frequency [circumflex over (f)].sub.0(t) of the reference signal. The PLL 305 may comprise a voltage-controlled oscillator ( VCO), or a digital controlled oscillator (DCO), which may be configured as a sinusoidal signal generator. The VCO or DCO may commence oscillation at around a quiescent frequency f.sub.C. The instantaneous phase and frequency of the output signal x(t) may then be adapted according to a filtered and/or smoothed phase difference between the input reference signal (t) and the voltage signal (t) ) ; and
 the calibration circuitry is configured to adjust the frequency of the oscillating signal for the driver, based at least in part on the integral of the phase difference ([0041] For example, if the phase of the voltage signal (t) is leading the reference signal (t), then the phase increment of the output signal x(t) may be decreased to make the terminal voltage oscillate slower. Furthermore, if the phase of the voltage signal (t) is lagging the estimated back-EMF, then the phase increment of the output signal x(t) may be increased so that the voltage signal (t)). Also see [0010-0012])

As per claim 8, Hu further discloses a speaker amplifier integrated circuit comprising the actuator driver circuit of claim 1 (([0021] Various electronic devices or smart devices may have transducers, speakers, any acoustic output transducers, for example any transducer for converting a suitable electrical driving signal into an acoustic output such as a sonic pressure wave or mechanical vibration. [0022] Such speakers or loudspeakers may comprise an electromagnetic actuator).

As per claim 9, Hu further discloses an electronic device comprising a haptic feedback circuit having the actuator, wherein the at least one input of the actuator is electrically coupled to the at least one output of the driver of the actuator driver circuit of claim 1 ([0023] Many electronic devices may additionally or alternatively include more specialized acoustic output transducers, for example, haptic transducers, tailored for generating vibrations for haptic control feedback or notifications to a user).

As per claim 10, Hu further discloses that the electronic device of claim 9, wherein the actuator is a linear resonance actuator ([0008] FIG. 2 illustrates an example of a Linear Resonant Actuator ( LRA) modelled as a linear system).

As per claim 11, Hu further discloses that the electronic device of claim 10, wherein the electronic device comprises at least one of a video game controller, a mobile phone, a tablet, a watch, a touchscreen, or a touchpad ([0079] The electronic apparatus may comprise is at least one among: a portable device; a battery power device; a computing device; a communications device; a gaming device; a mobile telephone; a personal media player; a laptop, tablet or notebook computing device).

As per method claims 12-17, these method claims recite similar subject matter as that of system (an actuator driver circuit) claims 1-3 and 5-7, respectably. Thus these method claims are also rejected similarly as given rejection to the system claims.
 As per claims apparatus claims 18-20, these claims recite similar subject matter as that of system (an actuator driver circuit) claims 1, 3 and 4, respectably. Thus these claims are also rejected similarly as given rejection to the system claims.
 
CONCLUSION

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20200275222 A1 is directed to FEEDBACK CONTROL FOR CALIBRATION OF DISPLAY AS SOUND EMITTER
6.	It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
7.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
8.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173.
 /TADESSE HAILU/ Primary Examiner, Art Unit 2173